Citation Nr: 0724004	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic 
blepharitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served honorably from March 3, 1981, to March 30, 
1984, and served under conditions other than honorable from 
March 31, 1984 to November 23, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for gastritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's seborrheic blepharitis is currently 
manifested by redness and itching, and requires the periodic 
use of warm compresses and prescription creams.

2.  The veteran's seborrheic dermatitis is currently 
manifested by swelling of the left upper eyelid without 
associated scaling.

3.  In a decision dated December 1991, the RO denied service 
connection for gastritis.  The veteran did not timely perfect 
an appeal of this decision, and it therefore became final.

4.  The evidence received since the unappealed December 1991 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
gastritis.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected seborrheic blepharitis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6002 (2006).

2.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected seborrheic dermatitis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806  (2006).

3.  The December 1991 decision of the RO, which denied 
service connection for gastritis, is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  The evidence received since the December 1991 RO 
decision, which denied service connection for gastritis, is 
new and material and the claim for service connection for 
gastritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for gastritis, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the instant decision reopens the 
veteran's service connection claim.  Therefore, any 
deficiency with respect to notice regarding new and material 
evidence is moot.  

With respect to the remaining claims, the veteran was 
provided with the notice required by the VCAA by letters 
dated in April 2003, October 2005, and November 2005.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's 
increased rating claims, and remanding the issue of service 
connection for gastritis, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also points out that the veteran was sent 
a letter regarding Dingess in March 2006.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to increased evaluations for seborrheic 
dermatitis and seborrheic blepharitis, each currently 
evaluated as 10 percent disabling.

The veteran contends that the level of symptomatology for 
both of these service connected disabilities is higher than 
that contemplated by the current 10 percent evaluations for 
seborrheic dermatitis and seborrheic blepharitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's claim of entitlement to an increased rating for 
his skin disabilities was received on April 7, 2003.  As 
such, the rating period on appeal is from April 7, 2002, one 
year prior to the date of receipt of the reopened increased 
rating claims. See 38 C.F.R. § 3.400(o)(2).  Moreover, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Therefore, the Board will consider 
clinical records prior to April 2002 to the extent that they 
are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal.  However, where service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that the veteran's seborrheic dermatitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).  Under that code, a 10 
percent rating contemplates dermatitis or eczema with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

Alternatively, the criteria of Diagnostic Code 7806 provides 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 7800 or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) if 
such aspect was the more predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2003-05).  Under these criteria, 
scarring causing disfigurement of the head face or neck is 
rated with reference to the following 8 characteristics of 
disfigurement:

1) Scar 5 or more inches (13 or more cm.) in length; 

2) Scar at least one-quarter inch (0.6 cm.) wide at widest 
part; 

3) Surface contour of scar elevated or depressed on 
palpation; 

4) Scar adherent to underlying tissue; 

5) Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 

6) Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 

7) Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); 

8) Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement. Id.

Taking into account all relevant evidence of record, the 
Board finds that the criteria for a higher evaluation for the 
veteran's service connected seborrheic dermatitis have not 
been met.  In this regard, an August 2002 VA examination 
revealed findings of pruritic dermatitis.  There was minimal 
scaling on the scalp, eyebrows, and ears.  There were also a 
few post-inflammatory hypopigmented macules on the left 
clavicle and neck.  The veteran used bacitracin ointment for 
this condition.  the examiner found that the seborrhic 
dermatitis was well-controlled.  A subsequent VA examination 
report in August 2003 indicated that the only skin disability 
noticeable at that time was swelling of the left upper eyelid 
without associated scaling.  There was redness of the 
conjunctiva involving the left eye.  The right eye was 
unaffected.  The veteran was diagnosed with allergic contact 
dermatitis versus atopic dermatitis.

In order to warrant a higher evaluation under Diagnostic Code 
7806, the evidence must show would have to be found to have 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  At the most recent VA 
examination, the only area noted to be affected is the area 
around the veteran's left eye, which constitutes 
significantly less than 20 percent of the veteran's entire 
body or exposed areas.  Moreover, though prior examination in 
August 2002 showed involvement of the scalp, eyebrows, and 
ears, the scaling was mild and, in any event, those areas 
still represent less than 20 percent of the body or exposed 
areas.  Indeed, at no time during the rating period on appeal 
has there been evidence of involvement of the face (other 
than eyebrows), the hands or arms, and the neck was largely 
unaffected.  

Furthermore, while the veteran has been prescribed a topical 
cream for this disability, the evidence does not show that 
the veteran at any time has required corticosteroids or other 
immunosuppressive drugs for treatment of this disability.  
Thus the preponderance of the evidence of record indicates 
that the criteria for a higher evaluation is not met under 
this Code.

As to a higher rating under Diagnostic Code 7800, pertaining 
to the 8 characteristics of disfigurement, as noted above, 
the evidence must reveal visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or two or three characteristics of 
disfigurement.  There is no evidence that the veteran has 
visible or palpable tissue loss, gross distortion of 
asymmetry of one feature or paired set of features, or any of 
the eight characteristics of disfigurement.  Thus the 
preponderance of the evidence of record indicates that the 
criteria for a higher evaluation is also not met under this 
Code.

Regarding the veteran's seborrheic blepharitis, the Board 
notes that it is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.84a, Diagnostic Code 6002 (2006), as 
analogous to scleritis.  Under that Code, scleritis is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss; pain, rest requirements, or episodic 
incapacity, combining an additional 10 percent rating during 
the continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  The best distant 
vision obtainable after best correction by glasses will be 
the basis for rating loss of visual acuity.  38 C.F.R. § 4.75 
(2006).

Taking into account all relevant evidence of record, the 
Board finds that the criteria for a higher evaluation, for 
the veteran's service connected seborrheic blepharitis, have 
not been met.  In this regard, reviewing the relevant 
evidence of record, recent outpatient treatment records show 
that the veteran has been seen periodically for treatment of 
various eye problems, including meibomitis and hordeolums, 
for which the veteran has been prescribed warm soaks and 
ointment.  A report of VA examination dated August 2003 
indicated that the veteran reported problems with itching and 
burning of the eyes, along with a foreign body sensation.  
Upon examination, the veteran was found to have full visual 
fields in both eyes.  Visual acuity was noted to be 20/20 in 
the right eye, and 20/30 in the left eye uncorrected, being 
correctable to 20/20.  The veteran was noted to have evidence 
of infiltration of his lid meibomian glands.  He also had 
some crusting of the eyelids.  He was noted to be performing 
lid soaks and taking Tobrex ointment for treatment of the 
blepharitis.  The veteran was diagnosed with chronic 
blepharitis.

As noted above, to warrant an evaluation in excess of the 10 
percent minimum provided under this Code during active 
pathology, the evidence must show impairment of visual acuity 
or field loss.  There is no evidence of record indicating 
that the veteran has any visual acuity or field loss, whether 
due to his service connected blepharitis or his non service 
connected glaucoma.  With no evidence of impairment of visual 
acuity or field loss, the Board finds that the preponderance 
of the evidence of record is against a finding that the 
veteran meets the criteria for a higher evaluation for his 
service connection blepharitis. 

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gastritis.

The veteran's claim of entitlement to service connection for 
gastritis was initially denied in a December 1991 rating 
decision.  That decision was based primarily on the fact 
that, although the veteran was found to have acute gastritis 
in service, this was not considered a chronic disability, and 
that no evidence of record had related any current 
gastrointestinal disability to service.  The veteran did not 
appeal this decision within one year of its promulgation, and 
it is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2006).

Because of the prior final denial, the veteran's current 
claim of service connection for gastritis may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for gastritis.  In this regard, the Board finds 
material a report of VA outpatient treated dated April 2005.  
At that time, the veteran was noted to have peptic ulcer 
disease.  The examiner indicated that the veteran reported 
gastritis symptomatology off and on since 1991 and before, 
while he was in the military.  He also reported recurrences 
since that time on occasion.  The examiner indicated that 
peptic ulcer disease has probably been chronic in the 
veteran's case.

As this evidence pertains directly to the question of whether 
the veteran has a current chronic gastrointestinal disability 
that may be related to service, the Board finds this evidence 
both new and material, and the veteran's claim of entitlement 
to service connection for gastritis is reopened.


ORDER

Entitlement to an increased evaluation for seborrheic 
blepharitis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling, is 
denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
gastritis is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for gastritis is now reopened, and as there is evidence of 
record, as cited above, that appears to relate the veteran's 
peptic ulcer disease to service, the Board finds that the 
veteran should be provided with a VA examination, in order to 
determine whether the veteran currently has any 
gastrointestinal disability related to service.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination to determine the nature 
and etiology of any diagnosed 
gastrointestinal disorder.  All indicated 
tests and studies should be undertaken.  
The claims file should be reviewed by the 
examiner, particularly the April 2005 
report of VA outpatient treatment which 
indicated that the veteran was diagnosed 
chronic peptic ulcer disease.  

Following the examination, the examiner 
is requested to render an opinion as to 
whether there is a 50 percent probability 
or greater that any gastrointestinal 
disability diagnosed is related to 
service.  A complete rationale for any 
opinion expressed should be provided.

2.  Thereafter, re-adjudicate the claim 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the case 
should be returned to the Board, if in order.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


